UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4119


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDGAR ALFRED ROSS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cr-02202-HMH-1)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edgar Alfred Ross, III, pleaded guilty, pursuant to a

written plea agreement, to being a felon in possession of a

firearm,     in    violation       of    18    U.S.C.    §§ 922(g)(1),       924(a)(2)

(2006), and possession with intent to distribute marijuana, in

violation    of    18     U.S.C.    § 841(a)(1),        (b)(1)(D)        (2006).     The

district court sentenced Ross to concurrent terms of seventy-

eight    months’    and     sixty       months’      imprisonment,       respectively.

Ross’s counsel has submitted a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal, but questioning whether Ross’s

sentence is reasonable.            Ross was advised of his right to file a

pro se supplemental brief, but he has not done so.                       We affirm.

            Because Ross did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).       To prevail under this standard, Ross must establish

that an error occurred, was plain, and affected his substantial

rights.     United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir.    2009).      Our    review       of    the   record     establishes    that    the

district      court       substantially             complied      with     Rule      11’s

requirements,       ensuring        that       Ross’s    plea     was     knowing     and

voluntary.



                                              2
              Ross’s    counsel    questions        whether         the   district    court

erred    in   imposing     a    total    sentence        of   seventy-eight      months’

imprisonment.          We review Ross’s sentence under a deferential

abuse-of-discretion standard.                Gall v. United States, 552 U.S.
38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of the sentence. Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                             After

determining whether the district court correctly calculated the

advisory      Guidelines       range,   we   must     decide        whether    the    court

considered the 18 U.S.C. § 3553(a) (2006) sentencing factors,

analyzed       the     arguments        presented        by     the       parties,      and

sufficiently explained the selected sentence.                         Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).

              Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the     sentence,      “tak[ing]    into         account      the     totality   of     the

circumstances.”         Gall, 552 U.S. at 51. If the sentence is within

the   appropriate       Guidelines      range,      we     apply     a    presumption    on

appeal    that    the    sentence       is   reasonable.             United   States     v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                  Such a

presumption is rebutted only if the defendant demonstrates “that

the sentence is unreasonable when measured against the § 3553(a)



                                             3
factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            Because       the    district    court      correctly    calculated    and

considered       as    advisory     the    applicable      Guidelines      range   and

adequately explained its sentencing determination, we conclude

that Ross’s sentence was procedurally reasonable.                      Furthermore,

our review of the record leads us to conclude that Ross has not

overcome    the       presumption    of    reasonableness       applicable    to    his

within-Guidelines sentence.                Accordingly, we conclude that the

district court did not abuse its discretion in sentencing Ross.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Ross’s convictions and sentence.

This court requires that counsel inform Ross, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Ross requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in     this     court   for   leave   to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Ross.

            We dispense with oral argument because the facts and

legal   contentions        are    adequately      presented     in   the    materials




                                             4
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5